                        UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS


                           CRIMINAL NO. 19-10044-RWZ


                           UNITED STATES OF AMERICA

                                          v.

                                   VASILY HARDY


                                       ORDER

                                   March 29, 2019


ZOBEL, S.D.J.

      Defendant Vasily Hardy is charged in one count with being a felon in possession

of a firearm and ammunition. 18 U.S.C. § 922(g)(1). Because defendant’s arrest for

the instant offense occurred while he was released on a pending felony assault charge,

defendant was detained for 10 days pursuant to 18 U.S.C. § 3142(d)(1)(A). Thereafter,

the government moved for pretrial detention under 18 U.S.C. § 3142(f). Magistrate

Judge Bowler conducted a detention hearing and, on February 13, 2019, ordered

defendant detained. Defendant has moved for review of that order, which this court

considers de novo. United States v. Tortora, 922 F.2d 880, 883 n.4 (1st Cir.1990).

      After hearing argument on March 21, 2019, and reviewing the record, I find that

the government has met its burden of showing that no condition or combination of
conditions of defendant’s release will reasonably assure the safety of any person and

the community.1 18 U.S.C. § 3142(e).

        The court has considered the statutory factors under the Bail Reform Act,

including (1) the nature and circumstances of the offense charged; (2) the weight of the

evidence against the defendant; (3) the defendant's history and characteristics; and (4)

the danger that would be posed to the community by the defendant's release. 18

U.S.C. § 3142(g). This prosecution involves a loaded and unlawfully possessed

firearm. At this preliminary stage, the evidence – including defendant’s admission that

the gun was his – appears strong. Moreover, defendant’s criminal record includes, inter

alia, charges of larceny, assault and battery, and assault and battery with a dangerous

weapon, although most, but not all, of those charges were ultimately dismissed, nolle

prossed, or continued without a finding.

        However, what ultimately drives this court’s detention decision is the fact that, at

the time of the alleged offense, defendant was on pretrial release from the New

Hampshire Superior Court on assault charges stemming from a September 18, 2018,

incident involving the alleged strangulation of his girlfriend. See 18 U.S.C. §

3142(g)(3)(B) (court shall consider whether defendant was on “other release … for an

offense under Federal, State, or local law”). Defendant was released in that case after

falsely indicating to the bail commissioner that he did not have a criminal record. And,

        1
                  Because I find that safety concerns warrant defendant’s pretrial detention, I do not
consider whether defendant should be detained to assure his future appearance. However, I note that the
Magistrate Judge incorrectly stated that defendant had an “outstanding warrant in New Ham pshire” at the
tim e of his instant arrest. Docket # 16. Moreover, this case does not, in fact, involve a rebuttable
presum ption under 18 U.S.C. § 3142 (e)(3)(B).




                                                   2
most importantly, his release was subject to the explicit condition that he not possess a

firearm. Defendant’s blatant disregard of that condition inspires little confidence that he

would abide by conditions of release imposed by this court. Rather, the circumstances

indicate that releasing defendant – under any set of conditions – poses a danger.

       Defendant’s motion to revoke the detention order (Docket # 22) is denied.




______March 29, 2019________                  ___________/s/Rya W. Zobel_________

              DATE                                           RYA W . ZOBEL
                                                 SENIOR UNITED STATES DISTRICT JUDGE




                                             3
